DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

2.	This Office Action is in response to the initial filing of application #16/895994 on June 08, 2020.
3.	Claims 1-20 are currently pending and are considered below.

Information Disclosure Statement

4.	The information disclosure statement (IDS) submitted on August 13, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101

5.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



6.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claims 1, 8 and 15 (a computer-implemented method, a system and a non-transitory computer-readable medium respectively) recite receiving a user input that comprises a text string; calculating a plurality of cosine similarities between the text string and each additional text string of a plurality of additional text strings; identifying a plurality of words from the plurality of additional text strings based at least in part on the plurality of cosine similarities; and outputting a search result comprising information associated with the plurality of words.  These recited limitations fall within the “Certain Methods of Organizing Human Activities” groupings of abstract ideas as it relates to commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising; marketing; or sales activities or behaviors; business relations). Accordingly, the claims recites an abstract idea.
This judicial exception is not integrated into a practical application because the claims at best would use a computer processor performing the generating of keywords, wherein generating keywords receives user input such as text strings, calculating cosine similarities between cosine similarities, identifying words from the cosine similarities and outputting search results, as such the use of a computer processor and networks are recited at a high level of generality (i.e., as a generic processor performing a generic computer function of processing data) such that it amounts to no more than mere instructions to apply the exception using a generic computer component-MPEP 
The claims do not include additional elements that are efficient to amount to significantly more than the judicial exception because as discussed above, the additional elements of sorting cosine similarities and creating word vector amounts to no more than mere instructions to apply the exception using a generic computer component. For the same reason these elements are not sufficient to provide an inventive concept. For these reasons, there is no inventive concepts in the claims and thus the claims are not patent eligible.
As for dependent claims 2, 9 and 16, these claims recite limitations that further define the same abstract idea noted in claim 1.  In addition, they recite the additional elements of sorting cosine similarities and creating word vector performed by a processor, are merely tools for sorting and creating words. The processor in both steps is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Even in combination, these additional elements do not integrate the abstract idea into a practical application and do not amount to significantly more than the abstract idea itself. The claims are ineligible.
As for dependent claims 3, 10 and 17, these claims recite limitations that further define the abstract idea noted in claim 1. In addition, they recite the additional elements 
As for dependent claims 4, 11 and 18, these claims recite limitations that further define the same abstract idea noted in claim 1. Therefore, they are considered patent ineligible for the reason given above.
As for dependent claims 5, 12 and 19, these claims recite limitations that further define the abstract idea noted in claim 1. In addition, they recite the additional element of selecting advertisement and outputting the search result with the advertisement.  These are considered insignificant extra-solution activity in that the selecting and outputting here is intending a device (computer processor) to provide information (advertisement). Even in combination, these additional elements do not integrate the abstract idea into a practical application. Further in step 2B, as noted above, these are considered well-understood, routine, conventional activity noting the Symantec, TLI, and OIP Techs court decisions cited in MPEP 2106.05(d)(ll) that indicate that mere receipt or transmitting (delivering) of data over an internet is well-understood, routine, and conventional function.
Claims 1-20 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.
Conclusion

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARILYN G MACASIANO whose telephone number is (571)270-5205.  The examiner can normally be reached on Monday-Thursday 7:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571)272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARILYN G MACASIANO/Primary Examiner, Art Unit 3688                                                                                                                                                                                             05/08/2021